209 Ga. 282 (1952)
71 S.E.2d 549
JARRARD et al.
v.
WILDES.
17927.
Supreme Court of Georgia.
Submitted July 14, 1952.
Decided July 15, 1952.
Bennett, Pedrick & Bennett, for plaintiffs in error.
DUCKWORTH, Chief Justice.
Neither the application for the processioning of an alleged disputed land line nor the protest thereto make a case "respecting title to land," nor does the case otherwise come within the jurisdiction of this court, and, accordingly, it must be transferred to the Court of Appeals. Code (Ann.), §§ 2-3704, 2-3708; Elkins v. Merritt, 146 Ga. 647 (92 S.E. 51); Pearre v. Wilkinson, 181 Ga. 619 (183 S.E. 626); Edenfield v. Lanier, 203 Ga. 348 (46 S.E. 2d, 582); Ledford v. Hill, 206 Ga. 304 (57 S.E. 2d, 77).
Transferred to the Court of Appeals. All the Justices concur, except Atkinson, P.J., not participating.